



Exhibit 10.4






As of March 4, 2016
MWV Luxembourg S.à.r.l.
163, rue du Kiem, L-8030 Strassen
Grand Duchy of Luxembourg
Attention: John Stakel (Treasurer)


WestRock Company
504 Thrasher Street, N.W.
Norcross, GA 30071-1956
Attention: Chief Financial Officer


Ladies and Gentlemen:
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (the “Lender”) is pleased to inform
you that the Lender has established for you, MWV Luxembourg S.à.r.l., a private
limited liability company (société à responsabilité limitée) organized under the
laws of Luxembourg, having its registered office at 163, rue du Kiem, L-8030
Strassen, Luxembourg and having a share capital of EUR 413.246.30 (the
“Company”), a $100 million uncommitted line of credit (this “Agreement”)
available for loans made hereunder in accordance with the terms hereof (the
“Loans” and each a “Loan”).
Capitalized terms used herein without definition shall have the meanings
assigned thereto in the Credit Agreement dated as of July 1, 2015, by and among
WestRock Company, a Delaware corporation (“WestRock”), as Parent Borrower,
RockTenn Company of Canada Holdings Corp./Compagnie de Holdings RockTenn du
Canada Corp., a Nova Scotia unlimited company, as Canadian Borrower, the
Subsidiary Borrowers party thereto, WestRock RKT Company (f/k/a Rock-Tenn
Company), a Georgia corporation, and WestRock MWV, LLC (f/k/a MeadWestvaco
Corporation), a Delaware limited liability company, as Initial Guarantors, the
Lenders party thereto and Well Fargo Bank, National Association, as
Administrative Agent and Multicurrency Agent, with such amendments,
modifications, supplements, restatements or replacements as may hereafter be in
effect, provided, however, that immediately after giving effect to any such
amendment, modification, supplement, restatement or replacement, the Lender
remains a party thereto (the “Guarantor Credit Agreement”).
Each Loan shall be used for working capital and general corporate purposes.


- 1 -



--------------------------------------------------------------------------------




All Loans shall be payable on demand but in any event not later than one year
after the date hereof, unless otherwise agreed in writing by the Lender;
provided that, if a demand for payment is made after 1:00 p.m., New York City
time, on any day, then such payment shall not become due until the immediately
succeeding Business Day.
The Company’s obligations to the Lender hereunder will be unconditionally
guaranteed by WestRock (in such capacity, the “Guarantor”), on the terms set
forth below under the heading “Guarantee”.
The Company may request a Loan at or before 1:00 p.m., New York City time, on
the date that is three (3) Business Days (as defined in the Note referred to
below) prior to the date the Company wishes to borrow, in the case of a Loan
bearing interest based upon LIBOR (as defined in the Note), or on the date the
Company wishes to borrow, in the case of other Loans, by delivering to the
Lender a borrowing request substantially in the form of Exhibit A hereto. If the
Lender agrees to make the requested Loan, the Lender will do so upon the terms
and subject to the conditions contained herein and in the other Loan Documents
(as defined below) and, subject to the foregoing, will make such Loan available
to the Company not later than 4:00 p.m., New York City time, on the proposed
date of borrowing in immediately available funds by crediting the amount thereof
in accordance with the Company’s instructions as set forth in the applicable
borrowing request. The Loans will be evidenced by a promissory note in
substantially the form annexed hereto as Exhibit B (as amended, modified,
supplemented or replaced from time to time, the “Note”). Each request for a Loan
shall be irrevocable. Subject to the terms and conditions contained herein,
Loans may be repaid and reborrowed by the Company from time to time without
premium or penalty, except as otherwise expressly provided in the Note.
In the event that at any time the Dollar Amount (as defined below) of the
outstanding principal amount of Loans shall exceed the maximum amount of the
line of credit hereunder as set forth above (or 105% of such maximum amount if
such excess is as a result of currency fluctuations), the Company shall
immediately pay outstanding Loans in an amount sufficient to eliminate such
excess.
Loans may be denominated in Dollars or in Euro (in each case, as defined below),
at the discretion of the Company. All principal and interest payments in respect
of any Loan shall be in the currency in which such Loan is denominated.
For purposes of this Agreement:
“Dollar” or “$” means dollars in the lawful currency of the United States of
America.
“Dollar Amount” means, at any time, (a) with respect Dollars or an amount
denominated in Dollars, such amount and (b) with respect to Euro or an amount
denominated in Euro, the equivalent amount thereof in Dollars as determined by
the Lender at such time


- 2 -

--------------------------------------------------------------------------------




on the basis of the Exchange Rate (as defined below) (determined in respect of
the most recent Revaluation Date (as defined below)).
“Euro” or “€” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the European Monetary Union
legislation.
“Exchange Rate” means, on any day, for purposes of determining the Dollar Amount
of Euro, the rate quoted by the Lender as the spot rate for the purchase by the
Lender of Euros with Dollars through its foreign exchange office at
approximately 11:00 a.m. (New York time) on the date two (2) Business Days prior
to the date as of which the foreign exchange computation is made.
“Luxembourg” means the Grand Duchy of Luxembourg.
“Revaluation Date” means each of the following: (a) each date a Loan is made;
(b) the last day of each Interest Period (as defined in the Note); (c) the last
Business Day of each calendar month; and (d) such additional dates as the Lender
shall specify.
Documentation; No Commitment:
All promissory notes and other documents requested by the Lender in connection
with this Agreement shall be in form and substance reasonably satisfactory to
the Lender. Also, the Lender asks the Company to note carefully that this is not
a “committed” line of credit. No commitment fee will be charged, and the Lender
may withdraw the line of credit at any time, with or without notice. Moreover,
the Lender has no obligation to extend credit at any time, and the making of
each Loan shall be in the Lender’s sole discretion. NOTHING HEREIN CONTAINED,
INCLUDING, WITHOUT LIMITATION, THE NEXT PARAGRAPH, THE EVENTS OF DEFAULT BELOW
AND THE COVENANTS IN APPENDIX A, IS INTENDED TO OR SHALL MODIFY THE UNCOMMITTED
NATURE OF THE CREDIT FACILITY CONTAINED HEREIN OR SHALL IMPOSE ANY IMPLIED
OBLIGATION ON THE LENDER TO EXTEND CREDIT HEREUNDER AT ANY TIME.
Facility Maturity:
The Company shall not make any request for any Loan after March 2, 2017 (the
“Facility Termination Date”) nor shall any Loan extend beyond such date, unless
the Lender, in its sole discretion and without any obligation to do so, extends
such date in writing.


Interest:
Without undertaking to make any Loan, the Lender notes for the Company’s
information (except as otherwise agreed in writing by the Lender and the
Company) that:


- 3 -

--------------------------------------------------------------------------------




(a)Loans under the facility described herein shall bear interest at a per annum
rate equal to (i) 0.80% in excess of LIBOR (as defined in the Note) for the
Interest Period in effect for such Loan or (ii) the Base Rate (as defined in the
Note), as the Company shall elect; provided that any Loan denominated in Euro
shall only bear interest based on LIBOR. Interest on the Loans shall be due and
payable in arrears on each Interest Payment Date (as defined below) applicable
to such Loan. Interest on any Loan shall also be due and payable in arrears on
the date of any prepayment or repayment of principal of such Loan, solely with
respect to the amount so prepaid or repaid.
(b)If any principal of or interest on any Loan or any expense or other amount
payable by the Company or the Guarantor under any Loan Document is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest at a per annum rate 2.0% greater than the interest
rate which would otherwise be applicable (or if no rate is applicable, whether
in respect of interest, expenses or other amounts, then 2.0% greater than the
Base Rate). Interest described in this clause (b) shall be payable by the
Company on demand by the Lender.
Unless otherwise agreed, interest will be calculated on the basis of the actual
number of days elapsed over a year of 360 days and, once paid, shall be
non-refundable absent manifest error.
For purposes of this Agreement, “Interest Payment Date” means (a) as to any Loan
bearing interest based on the Base Rate, the last day of each March, June,
September and December and on the Facility Termination Date, (b) as to any Loan
bearing interest based on LIBOR and having an Interest Period of three months or
less, the last day of such Interest Period, and (c) as to any Loan bearing
interest based on LIBOR having an Interest Period longer than three months, each
day which is three months after the first day of such Interest Period and the
last day of such Interest Period.
Representations and Warranties:
Each of the Company and the Guarantor hereby represents and warrants to the
Lender that:


- 4 -

--------------------------------------------------------------------------------




(c)Corporate Existence; Compliance with Law. Each of the Company and the
Guarantor is a company or corporation or other legal entity duly organized,
validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of its jurisdiction of
organization, except where the failure to be in good standing would not
reasonably be likely to have a Material Adverse Effect (as defined below). Each
of the Company and the Guarantor (i) has the corporate power and authority and
the legal right to own and operate its property and to conduct its business,
(ii) is duly qualified as a foreign company or corporation or other legal entity
and in good standing under the laws of each jurisdiction where its ownership of
property or the conduct of its business requires such qualification, and
(iii) is in compliance with all Requirements of Law, except where (A) the
failure to have such power, authority and legal right as set forth in clause
(i) hereof, (B) the failure to be so qualified or in good standing as set forth
in clause (ii) hereof, or (C) the failure to comply with Requirements of Law as
set forth in clause (iii) hereof, is not reasonably likely, in the aggregate, to
have a Material Adverse Effect. For purposes of this Agreement, “Material
Adverse Effect” means (x) a material adverse change in, or a material adverse
effect upon, the operations, business, properties, liabilities or financial
condition of the Guarantor and its Restricted Subsidiaries taken as a whole; (y)
a material impairment of the ability of the Company and the Guarantor, taken as
a whole, to perform their obligations under any Loan Document; or (z) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Company or the Guarantor, taken as a whole, of the Loan Documents.
(a)    Authorization. Each of the Company and the Guarantor has the corporate
power and authority to enter into, make, deliver and perform this Agreement, the
Note and each other document or instrument executed in connection herewith
(collectively, the “Loan Documents”), in each case to which it is a party and
has taken all necessary corporate action to authorize the execution, delivery
and performance of such Loan Documents. No consent or authorization of,
registration or filing with, any Person (including any Governmental Authority),
is required in connection with the execution, delivery or performance by the
Company or the Guarantor, or the validity or enforceability against either of
them, of the Loan Documents, other than such consents, authorizations or filings
which have been made or obtained and those consents, authorizations and filings
the failure of which to make or obtain would not reasonably be likely to have a
Material Adverse Effect, except that the registration of the Loan Documents (and
any document in connection therewith) with the Administration de
l’Enregistrement et des Domaines in Luxembourg may be required in the case of
legal proceedings before Luxembourg courts or in the case that the Loan
Documents (and any document in connection therewith) must be produced before an
official Luxembourg authority (autorité constituée) and a nominal registration
duty or an ad valorem duty may be payable, depending on the nature of the
document to be registered.
(b)    Enforceability. This Agreement is, and each of the other Loan Documents
when delivered to the Lender will be, duly executed and delivered by the


- 5 -

--------------------------------------------------------------------------------




Company and/or the Guarantor, as applicable, and constitutes or will constitute
the legal, valid and binding obligations of the Company and/or the Guarantor, as
applicable, enforceable against the Company and/or the Guarantor, as applicable,
in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforceability of rights of creditors generally and by
general principles of equity. and subject to any limitations, qualifications or
reservations as to matters of law of general application set out in any legal
opinion delivered in relation to the Loan Documents.
(c)    [Reserved].


(d)    Litigation. No litigation, investigation or proceeding of or before any
court, tribunal, arbitrator or governmental authority is pending or, to the
knowledge of any Responsible Officer of the Guarantor, threatened in writing by
or against the Company or the Guarantor, or against any of their respective
properties or revenues, existing or future (a) that is adverse in any material
respect to the interests of the Lender with respect to any Loan Document or any
of the transactions contemplated hereby or thereby, or (b) that is reasonably
likely to have a Material Adverse Effect.
(e)    Investment Company Act. None of the Company nor the Guarantor is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, and is not controlled by such a
company.
(f)    Regulation U. No part of the proceeds of the Loans will be used, directly
or indirectly, for the purpose of purchasing or carrying any “margin stock”
within the meaning of Regulation U. Neither the execution and delivery hereof by
the Company, nor the performance by it of any of the transactions contemplated
by this Agreement (including the direct or indirect use of the proceeds of the
Loans), will violate or result in a violation of Regulation T, U or X.
(g)    Disclosure. None of the written reports, financial statements or
certificates heretofore, contemporaneously or hereafter furnished by or on
behalf of the Company or the Guarantor or any of its Subsidiaries to the Lender
for purposes of or in connection with this Agreement or any other Loan Document,
or any transaction contemplated hereby or thereby, when taken as a whole,
contains as of the date of such report, financial statement or certificate or,
with respect to any such items so furnished on or prior to the date hereof, as
of the date hereof any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to forecasts or projected financial information, the Company and the
Guarantor represent only that such information was prepared in good faith based
upon assumptions believed by them to be reasonable at the time made, at the time
so furnished and, with respect to any such


- 6 -

--------------------------------------------------------------------------------




items so furnished on or prior to the date hereof, as of the date hereof (it
being understood that such forecasts and projections may vary from actual
results and that such variances may be material).
(l)    Sanctions/Anti-Corruption.
(i)    None of the Company, the Guarantor nor any of their respective
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended. None of the Company, the Guarantor nor
any of their respective Subsidiaries is in violation of (i) the Trading with the
Enemy Act, as amended, (ii) any of the foreign assets control regulations of the
OFAC or any enabling legislation or executive order relating thereto or
(iii) the Patriot Act. Neither the Company nor the Guarantor (A) is subject to
sanctions administered by OFAC or the U.S. Department of State or (B) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any person subject to such sanctions.
(ii)    None of the Company, the Guarantor nor any of their respective
Subsidiaries or, to the knowledge of the Company, their respective Affiliates,
directors, officers, employees or agents is in violation of any Sanctions.
(iii)    None of the Company, the Guarantor nor any of their respective
Subsidiaries or their respective Affiliates, directors, officers, employees or
agents (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than 15%
of its assets located in Sanctioned Entities, or (iii) derives more than 15% of
its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. The proceeds of any Loan will not be used and
have not been used, in each case directly by any of the Company, the Guarantor
or any of their respective Subsidiaries or, to the knowledge of the Company and
the Guarantor, indirectly by any other Person, to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Entity.
(iv)    Each of the Company, the Guarantor and their respective Subsidiaries
and, to the knowledge of the Company and the Guarantor, their respective
directors, officers, employees or agents is in compliance with the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any applicable foreign
counterpart thereto. None of the Company, the Guarantor nor any of their
respective Subsidiaries or, to the knowledge of the Company and the Guarantor,
their respective directors, officers, employees or agents has made and no
proceeds of any Loan will be used, in each case directly by the Company, the
Guarantor or any of their respective Subsidiaries or, to the knowledge of the
Company and the Guarantor, indirectly by any other Person, to make a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any candidate for foreign political
office,


- 7 -

--------------------------------------------------------------------------------




and (c) with the intent to induce the recipient to misuse his or her official
position to direct business wrongfully to the Company, the Guarantor, or their
respective Subsidiaries or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., or any applicable foreign
counterpart thereto.
Covenants:
By using this facility, each of the Guarantor and the Company agrees that it
will comply with the provisions in Appendix A attached hereto and made a part
hereof so long as this line of credit remains outstanding. The Company’s and the
Guarantor’s undertaking to comply with the terms of this Agreement does not in
any way affect the uncommitted nature of the credit facility established by the
Lender in the Company’s favor or the demand nature of any credit extended to the
Company hereunder.
Event of Default:
Without limiting the right of the Lender to demand payment of Loans or the right
of the Lender to terminate this Agreement and/or decline to make any Loan, if
any Event of Default (as defined in the Note) shall occur and be continuing, the
Lender may, by notice to the Company, declare all Loans and all accrued interest
thereon to be forthwith due and payable, whereupon the Loans and all such
interest shall become forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Company, provided that in the event of the occurrence of any Event of
Default set forth in clause (v) of the definition of such term contained in the
Note, the Loans and such interest shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Company.
Setoff:
Each of the Company and the Guarantor hereby expressly authorizes the Lender, at
any time and from time to time upon the occurrence and during the continuance of
an Event of Default, to setoff and apply any and all deposits (general or
special) and other indebtedness or sums at any time held, credited or owing by
COÖPERATIEVE RABOBANK U.A. (including all of its branches and agencies) to or
for the credit or account of each of the Company and the Guarantor in any
currency and whether or not due, to the payment of the Company’s or the
Guarantor’s liabilities and obligations under this Agreement and the other Loan
Documents, irrespective of whether or not the Lender shall have made any demand
hereunder or thereunder and although said obligations or liabilities, or any of
them, shall be contingent or unmatured. The Lender agrees promptly to notify the
Company and the Guarantor after any such setoff and application, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.
Guarantee:


- 8 -

--------------------------------------------------------------------------------




(a)    In order to induce the Lender to enter into this Agreement and to extend
credit thereunder and in recognition of the direct benefits to be received by
the Guarantor from such extensions of credit hereunder, the Guarantor hereby
agrees with the Lender as follows: the Guarantor hereby unconditionally and
irrevocably guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all principal, interest and other amounts due hereunder, under the Note
and each other Loan Document (the “Obligations”). If any or all of the
Obligations becomes due and payable under this Agreement or any other Loan
Documents, the Guarantor unconditionally promises to pay such Obligations to the
Lender or its order, on demand, together with any and all reasonable expenses
which may be incurred by the Lender in collecting any of the Obligations.
Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, to the extent the obligations of the Guarantor hereunder shall be
adjudicated to be invalid and unenforceable for any reason (including because of
the provisions of applicable state, provincial, or federal law relating to
fraudulent conveyances or transfers), then the obligations of the Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal, state or provincial, and including the
Bankruptcy Code).
(b)    Additionally, the Guarantor unconditionally and irrevocably guarantees
the payment of any and all Obligations to the Lender whether or not due or
payable by the Company upon the occurrence of any of the events specified in
clause (v) of the definition of “Event of Default” contained in the Note, and
unconditionally promises to pay such Obligations to the Lender or its order, on
demand, in lawful money of the United States upon any such occurrence. The
Guarantor further agrees that to the extent that the Company or the Guarantor
shall make a payment or a transfer of an interest in any property to the Lender,
which payment or transfer or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, or otherwise is avoided, and/or
required to be repaid to the Company or the Guarantor, the estate of the Company
or a Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state, provincial or federal law, common law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.
(c)    The liability of the Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Obligations whether executed by the
Guarantor, any other guarantor or by any other party, and the Guarantor’s
liability hereunder shall not be affected or impaired by (i) any direction as to
application of payment by the Company or by any other party, or (ii) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Obligations, or (iii) any payment on or in
reduction of any such other guaranty or undertaking, or (iv) any dissolution,
termination or increase, decrease or change in personnel by the Company, or (v)
any payment made to the Lender on the Obligations which the Lender repays to the
Company pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief


- 9 -

--------------------------------------------------------------------------------




proceeding, and the Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding.
(d)    The obligations of the Guarantor hereunder are independent of the
obligations of the Company or any other guarantor, if any, and a separate action
or actions may be brought and prosecuted against the Guarantor whether or not
action is brought against any other guarantor or the Company and whether or not
any other guarantor or the Company is joined in any such action or actions.
(e)    The Guarantor authorizes the Lender without notice or demand (except as
shall be required by applicable statute and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to (i) renew,
compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Obligations or any part thereof
in accordance with this Agreement and other Loan Documents, including any
increase or decrease of the rate of interest thereon, (ii) take and hold
security from any other guarantor, if any, or any other party for the payment of
the Obligations and exchange, enforce, waive and release any such security,
(iii) apply such security and direct the order or manner of sale thereof as the
Lender in its discretion may determine and (iv) release or substitute any one or
more endorsers, guarantors or other obligors.
(f)    It is not necessary for the Lender to inquire into the capacity or powers
of the Company or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and the Obligations made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.
(g)    (i) The Guarantor waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Lender to (A) proceed
against the Company, any other guarantor or any other party, (B) proceed against
or exhaust any security held from the Company, any other guarantor or any other
party, or (C) pursue any other remedy in the Lender’s power whatsoever. The
Guarantor waives any defense based on or arising out of any defense of the
Company, any other guarantor or any other party other than payment in full of
the Obligations (other than contingent indemnity obligations), including any
defense based on or arising out of (A) the disability of the Company, any other
guarantor or any other party, (B) the unenforceability of the Obligations or any
part thereof from any cause, (C) the cessation from any cause of the liability
of the Company other than payment in full of the Obligations (other than
contingent indemnity obligations), (D) any amendment, waiver or modification of
the Obligations, (E) any substitution, release, exchange or impairment of any
security for any of the Obligations, (F) any change in the corporate existence
or structure of the Company or any other guarantor, (G) any claims or rights of
set off that the Guarantor may have, and/or (H) any Requirement of Law or order
of any Governmental Authority affecting any term of the Obligations. The Lender
may, at its election, foreclose on any security held by the Lender by one or
more judicial or nonjudicial sales (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Lender


- 10 -

--------------------------------------------------------------------------------




may have against the Company or any other party, or any security, without
affecting or impairing in any way the liability of the Guarantor hereunder
except to the extent the Obligations have been paid in full and this Agreement
and the other Loan Documents have been terminated. The Guarantor waives any
defense arising out of any such election by the Lender, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantor against the Company or any
other party or any security. (ii) The Guarantor waives all presentments, demands
for performance, protests and notices, including notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of the guaranty
under this heading entitled “Guarantee” (this “Guarantee”), and notices of the
existence, creation or incurring of new or additional Obligations. The Guarantor
assumes all responsibility for being and keeping itself informed of the
Company’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks which the Guarantor assumes and incurs hereunder, and agrees that
the Lender shall not have any duty to advise the Guarantor of information known
to it regarding such circumstances or risks. (iii) The Guarantor hereby agrees
it will not exercise any rights of subrogation which it may at any time
otherwise have as a result of this Guarantee (whether contractual, under Section
509 of the Bankruptcy Code, or otherwise) to the claims of the Lender against
the Company or any other guarantor of the Obligations until such time as the
Obligations shall have been paid in full and this Agreement and other Loan
Documents have been terminated. The Guarantor hereby further agrees not to
exercise any right to enforce any other remedy which the Lender now has or may
hereafter have against any endorser or any other guarantor of all or any part of
the Obligations and any benefit of, and any right to participate in, any
security or collateral given to or for the benefit of the Lender to secure
payment of the Obligations until such time as the Obligations (other than
contingent indemnity obligations) shall have been paid in full and this
Agreement and other Loan Documents have been terminated.
(h)    The Lender will, upon request after payment of the Obligations which are
the subject of this Guarantee and termination of this Agreement and other Loan
Documents, confirm to the Company and the Guarantor that the Obligations have
been paid and this Agreement and other Loan Documents terminated, subject to the
those provisions that expressly survive termination.






- 11 -

--------------------------------------------------------------------------------




Miscellaneous:
(a)    This Agreement and the other Loan Documents shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to principles of conflicts of laws. Each of the Company and the Guarantor hereby
agrees that any legal action or proceeding against the Company or the Guarantor
with respect to this Agreement and the other Loan Documents may be brought in
the courts of the State of New York in The City of New York or of the United
States of America for the Southern District of New York as the Lender may elect,
and, by execution and delivery hereof, each of the Company and the Guarantor
accepts and consents to, for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts and agrees that
such jurisdiction shall be exclusive, unless waived by the Lender in writing,
with respect to any claim, action or proceeding brought by it against the Lender
and any questions relating to usury. Each of the Company and the Guarantor
agrees that Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York as in effect from time to time shall apply to this Agreement
and, to the maximum extent permitted by law, waives any right to stay or to
dismiss any action or proceeding brought before said courts on the basis of
forum non conveniens. Nothing herein shall limit the right of the Lender to
bring proceedings against the Company or the Guarantor in any other
jurisdiction. Each of the Company and the Guarantor irrevocably consents to the
service of process in any such legal action or proceeding by personal delivery
or by the mailing thereof by the Lender by registered or certified mail, return
receipt requested, postage prepaid, to the address of the Company and the
Guarantor specified in paragraph (e) below, such service of process by mail to
be deemed effective on the fifth day following such mailing. Each of the Company
and the Guarantor agrees that a final judgment in any such legal action or
proceeding shall be conclusive and may be enforced in any manner provided by
law. The Company hereby appoints the Guarantor as agent for service of process
in connection with any legal action or proceeding against the Company with
respect to this Agreement and the other Loan Documents, and the Guarantor hereby
accepts such appointment.
(b)    AFTER REVIEWING THIS PROVISION SPECIFICALLY WITH ITS RESPECTIVE COUNSEL,
EACH OF THE COMPANY, THE GUARANTOR AND THE LENDER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE COMPANY, THE
GUARANTOR OR THE LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER
TO EXTEND CREDIT TO THE COMPANY. No claim may be made by the Company or the
Guarantor against the Lender or the affiliates, officers, directors, employees
or agents of the Lender for any special, indirect, punitive or consequential
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to any Loan


- 12 -

--------------------------------------------------------------------------------




or other transaction contemplated by this Agreement or the other Loan Documents,
or any act, omission or event occurring in connection with any of the foregoing,
and each of the Company and the Guarantor hereby waives, releases and agrees not
to sue upon any claim for any such damages. Neither the Lender nor any other
person or entity referred to in the preceding sentence shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by the Lender or such
other person or entity through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
(c)    Each of the Company and the Guarantor, jointly and severally, agrees to
pay on demand all reasonable, documented out-of-pocket costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements, of
any nature incurred or paid by the Lender in connection with this Agreement or
any other Loan Document, including, without limitation, such reasonable,
documented out-of-pocket costs and expenses as may arise from the preparation,
execution, delivery, administration, interpretation, protection, enforcement or
collection of this Agreement, the Note, and all other Loan Documents and the
reasonable, documented out-of-pocket costs and expenses of examination and audit
of the Company’s books and records or of defending any claim, action or
proceeding asserted or commenced by the Company against the Lender. The
provisions of this paragraph (c) shall survive the termination of the Loan
Documents and the repayment of all Obligations.
(d)    Each of the Company and the Guarantor shall defend, indemnify and hold
harmless the Lender, its affiliates, directors, officers, agents, employees,
participants and assignees (each such person being called an “Indemnitee”), from
and against any and all claims, suits, actions, causes of action, debts,
liabilities, damages, losses, obligations, charges, judgments, costs and
expenses of any nature whatsoever (including, without limitation, the fees,
charges and disbursements of one firm of counsel for all such Indemnitees, taken
as a whole, and, if necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for all such Indemnitees, taken as a whole
(and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Company and the Guarantor of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected Indemnitee and, if necessary, of a single firm of local
counsel in each appropriate jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for such affected
Indemnitee)), in any way relating to or arising from or in connection with (i)
the execution or delivery of this Agreement or any other Loan Document or any
other agreement or instrument contemplated hereby or thereby, the performance by
the parties of their obligations under the Loan Documents or any such other
agreement or instrument, or the consummation of the transactions contemplated by
the Loan Documents, (ii) any Loan or the use thereof, (iii) any actual or
alleged presence or Release or threat of Release of Hazardous Substances on, at,
under or from any property


- 13 -

--------------------------------------------------------------------------------




owned, leased or operated by the Company, the Guarantor or any of their
respective Subsidiaries, or any liability under Environmental Law related in any
way to the Company, the Guarantor or any of their respective Subsidiaries and/or
(iv) any actual or prospective claim, litigation or proceeding relating to any
of the foregoing, whether based on contract, tort or any other theory, whether
brought by the Company, the Guarantor or any other person or entity, and
regardless of whether any of the foregoing Indemnitees is a party thereto;
provided that the foregoing indemnification shall not, as to any Indemnitee, be
available to the extent that such claims, suits, actions, causes of action,
debts, liabilities, damages, losses, obligations, judgments, costs and expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee or (2) a claim brought by the Company,
the Guarantor or any of their respective Subsidiaries against such Indemnitee
for material breach in bad faith of such Indemnitee’s obligations hereunder or
(B) result from a proceeding that does not involve an act or omission by the
Company, the Guarantor or any of their respective Affiliates and that is brought
by an Indemnitee against any other Indemnitee. This indemnification provision
shall survive the termination of the Loan Documents and the repayment of all
Obligations. This paragraph shall not apply with respect to Taxes (as defined in
the Note) other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.
(e)    All notices and other communications provided for hereunder and under the
other Loan Documents shall be in writing and except as otherwise specified in
any other Loan Document, mailed, telecopied or delivered, if to the Company, at
its address at 163, rue du Kiem, L-8030 Strassen, Grand Duchy of Luxembourg,
Attention: John Stakel (Treasurer) (telecopier no. (678) 291-7901) with a copy
to the Guarantor, if to the Guarantor, at its address at 504 Thrasher Street,
N.W., Norcross, Georgia 30071-1956, Attention: Chief Financial Officer
(telecopier no. (770) 263-3582) and if to the Lender, at its address at 245 Park
Avenue, New York, NY 10167 Attention: Corporate Services, with a copy to the
Lender at 1180 Peachtree Street, Suite 2200, Atlanta, GA 30309, Attention: Mike
Harder; or as to each party, at such other address or telecopy number as shall
be designated by such party in a written notice to the other party. Except as
otherwise specified in any Loan Document, all such notices and communications
shall, when mailed (postage prepaid), telecopied with evidence of transmission,
or sent by hand delivery or other courier or delivery service, be effective when
telecopied or delivered to the recipient, or five Business Days after being
deposited in the mails. The Lender may act upon facsimile or other
electronically transmitted instructions or requests which are received by the
Lender from person(s) purporting to be, or which instructions or requests appear
to be, authorized by the Company or the Guarantor. Each of the Company and the
Guarantor further agrees to indemnify and hold the Lender harmless from any
claims by virtue of the Lender’s acting upon such facsimile or other
electronically transmitted instructions or requests as such instructions or
requests were understood by the Lender. In the event the Company or the
Guarantor sends the Lender a manually signed confirmation of the previously sent
facsimile or other electronically


- 14 -

--------------------------------------------------------------------------------




transmitted instructions or requests, the Lender shall have no duty to compare
it against the previous instructions or requests received by the Lender nor
shall the Lender have any responsibility should the contents of the written
confirmation differ from the facsimile or other electronically transmitted
instructions or requests as acted upon by the Lender.
(f)    All accounting terms not specifically defined herein shall be construed
in accordance with United States generally accepted accounting principles
consistently applied, except as otherwise stated herein.
(g)    The powers, rights and remedies of the Lender specified in this Agreement
and the other Loan Documents are cumulative and in addition to any other powers,
rights and remedies that the Lender may otherwise have under any other agreement
and under applicable law. No amendment, modification, termination, waiver or
discharge, in whole or in part, of any provision of this Agreement or any other
Loan Document to which either the Company or the Guarantor is a party, nor
consent to any departure by the Company or the Guarantor therefrom, shall be
effective, unless the same shall be in writing and signed by the Company, the
Guarantor and the Lender. Any such amendment, modification, termination, waiver,
discharge or consent shall be effective only in the specific instance and for
the purpose for which given. No amendment, modification, termination, waiver,
discharge or consent agreed to by the Lender shall, of itself, entitle the
Company or the Guarantor to any other or further amendment, modification,
termination, waiver, discharge or consent in similar or other circumstances. No
notice to or demand on the Company or the Guarantor in any case shall, of
itself, entitle it to any other or further notice or demand in similar or other
circumstances.
(h)    This Agreement and the other Loan Documents embody the entire agreement
and understanding between the Lender and the Company and the Guarantor and
supersede all prior agreements and understandings relating to the subject matter
hereof.
(i)    This Agreement and the other Loan Documents shall be binding on each of
the Company and the Guarantor and each of their respective successors and
assigns, and shall inure to the benefit of the Lender and its successors and
assigns, provided that neither the Company nor the Guarantor shall have the
right to assign its rights or obligations hereunder or thereunder or any
interest herein or therein without the Lender’s prior written consent and any
purported assignment by either the Company or the Guarantor without such consent
shall be void and of no force or effect. In the event the Lender notifies the
Company of any permitted assignment by the Lender of its rights and obligations,
if any, under this Agreement and the other Loan Documents (without any
obligation of the Lender to do so), (a) such assignment shall be effective on
the date set forth in such notice, (b) such assignee shall succeed to and assume
all of the Lender’s rights and obligations, if any, under this Agreement and,
the other Loan Documents, and (c) the Lender shall be released from all of such
obligations; provided that the Lender shall not have the right to assign its
rights or obligations hereunder or thereunder or any interest herein or therein
without the prior written


- 15 -

--------------------------------------------------------------------------------




consent of the Company and the Guarantor and any purported assignment by the
Lender without such consent shall be void and of no force and effect; provided
further that (i) no such consent of the Company and the Guarantor shall be
required if an Event of Default has occurred and is continuing at the time of
such assignment and (ii) no such assignment may be made to a natural person or a
Disqualified Institution.
(j)    No delay on the part of the Lender in exercising any powers, rights or
remedies hereunder or under the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such powers, rights or
remedies preclude, limit or impair other, further or future exercise thereof, or
the exercise of any other power, right or remedy.
(k)    This Agreement may be executed in any number of counterparts and by each
of the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signatures of the parties may appear on
separate counterparts with the same effect as if on the same counterpart.
Telecopied and other electronic (including PDF) signatures on this Agreement,
the other Loan Documents and any amendments thereto shall be binding on the
Lender, the Company and the Guarantor to the same extent as originally signed
signature pages.
(l)    If any provision of this Agreement is invalid or unenforceable under the
laws of any jurisdiction, then, to the fullest extent permitted by law, (i) such
provision shall be ineffective to the extent of such invalidity or
unenforceability, without invalidating or affecting the enforceability of the
remainder of such provision or the remaining provisions of this Agreement; and
(ii) such invalidity or unenforceability shall not affect the validity or
enforceability of such provision in any other jurisdiction.
(m)    [Reserved].
(n)    Each of the Company and the Guarantor, jointly and severally, agrees to
pay all stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or hereafter determined by the Lender in good faith to be
payable in connection with this Agreement or any other Loan Document or the
transactions pursuant to or in connection herewith and therewith (other than
those imposed as a result of an assignment of this Agreement, any Loan Document
or the rights or obligations hereunder or thereunder), and each of the Company
and the Guarantor agrees to save the Lender harmless from and against any and
all present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions.
(o)    Each of the Company’s and the Guarantor’s obligations under this
Agreement and the other Loan Documents shall be absolute, irrevocable and
unconditional


- 16 -

--------------------------------------------------------------------------------




and shall be paid and performed strictly in accordance with the terms of this
Agreement or such other Loan Document under any and all circumstances.
(p)    The Lender hereby notifies the Company and the Guarantor that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Company and the Guarantor, which information
includes the name and address of the Company and the Guarantor and other
information that will allow the Lender to identify the Company and the Guarantor
in accordance with the terms of the Patriot Act. If the Company or the Guarantor
obtains any actual knowledge or receives any written notice that the Company,
the Guarantor, or any of their respective Affiliates or subsidiaries is named on
the OFAC List (an “OFAC Event”), then the Company and the Guarantor shall (i)
promptly give written notice to the Lender of such OFAC Event and (ii) comply
with all applicable laws, regulations and orders with respect to such OFAC Event
(regardless of whether the party included on the OFAC List is located within the
jurisdiction of the United States of America), and each of the Company and the
Guarantor hereby authorizes and consents to the Lender taking any and all steps
the Lender deems necessary, in the Lender’s sole discretion, to avoid violation
of all applicable laws, regulations and orders with respect to any such OFAC
Event (including the freezing and/or blocking of assets and reporting such
action to OFAC).
(q)    Section headings in this Agreement are included for convenience of
reference only and shall not constitute part of this Agreement for any other
purpose or be given any substantive effect.
(r)    Deposits and credit balances at the Lender are NOT insured by the Federal
Deposit Insurance Corporation (the “FDIC”) or by any other U.S. government
agency. By executing this letter, each of the Company and the Guarantor
acknowledges its initial deposit or credit balance and all future deposits and
credit balances will NOT be INSURED BY THE FDIC.
(s)    EACH OF THE COMPANY AND THE GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT PROVIDES FOR A CREDIT FACILITY THAT IS COMPLETELY DISCRETIONARY ON THE
PART OF THE LENDER AND THAT THE LENDER HAS ABSOLUTELY NO DUTY OR OBLIGATION TO
ADVANCE ANY LOANS. EACH OF THE COMPANY AND THE GUARANTOR UNDERSTANDS THAT
WITHOUT REASON, CAUSE OR PRIOR NOTICE, THE LENDER MAY CEASE ADVANCING LOANS AND
THE LENDER MAY MAKE DEMAND FOR PAYMENT OF ALL OBLIGATIONS OF THE COMPANY TO THE
LENDER AT ANY TIME. EACH OF THE COMPANY AND THE GUARANTOR REPRESENTS AND
WARRANTS TO THE LENDER THAT IT IS AWARE OF THE RISKS ASSOCIATED WITH CONDUCTING
BUSINESS UTILIZING AN UNCOMMITTED FACILITY.


- 17 -

--------------------------------------------------------------------------------




If the foregoing accurately reflects the understanding between us, kindly
execute the enclosed copy of this letter in the space provided below and return
it to us, whereupon this letter shall constitute a binding agreement between us.
Very truly yours,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH


By:    /s/ Sarah Fleet    
Name:    Sarah Fleet
Title:    Vice President
By:    /s/ Michael T. Harder    
Name:    Michael T. Harder
Title:    Executive Director


ACCEPTED AND AGREED TO:
MWV LUXEMBOURG S.à.r.l.
By:    /s/ Lawrence S Estrop    
Name:    Lawrence S Estrop
Title:    European Treasury Director
WESTROCK COMPANY
By:    /s/ John Stakel    
Name:    John Stakel
Title:    SVP / Treasurer


- 18 -

--------------------------------------------------------------------------------




Appendix A
Each of the Company and the Guarantor hereby covenants that while this Agreement
remains in effect or any amount is outstanding in respect of any loan or other
obligation to the Lender, it shall, as soon as possible and in any event within
five Business Days after the occurrence of each Event of Default and each event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default, deliver to the Lender a statement of the chief financial
officer of the Company setting forth details of such Event of Default or other
event and the action which the Company has taken and proposes to take with
respect thereto.






- 19 -

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF BORROWING REQUEST
[Date]
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
245 Park Avenue
New York, NY 10167
Attention: Corporate Services
Re:
MWV Luxembourg S.à.r.l.

Ladies and Gentlemen:
This Borrowing Request is delivered to you pursuant to the line letter agreement
dated as of February 25, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Line Letter”), among MWV LUXEMBOURG S.à.r.l., a private
limited liability company (société à responsabilité limitée) organized under the
laws of Luxembourg, having its registered office at 163, rue du Kiem, L-8030
Strassen, Luxembourg and having a share capital of EUR 413.246.30 (the
“Company”), WESTROCK COMPANY (the “Guarantor”) and COÖPERATIEVE RABOBANK U.A.,
NEW YORK BRANCH (the “Lender”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to them in the Line Letter or in
the Promissory Note dated __________ __, 2016 (as amended, supplemented or
otherwise modified from time to time) made by the Company to the Lender.


The Company hereby irrevocably requests a loan in the amount of
[$][€]____________.
The requested borrowing date is __________ __, _____.
The maturity date of the loan will be _________ __, ____.
The currency of the loan will be [Dollars][Euro].
The loan will bear interest at the rate specified below plus the margin set
forth in the Line Letter:

□    LIBOR


- 20 -

--------------------------------------------------------------------------------




□    the Base Rate
The Interest Period requested by the Company for the loan will be:
□    one Business Day.
□    one month.
□    three months.
□    six months.
□    _________________________ [specify]
The loan will be made by crediting the amount thereof to the following account
of the Company: [ ].
The Company hereby represents and warrants as of the date that the loan being
requested hereby is made that (i) each of the representations and warranties
made by the Company in the Line Letter are true and correct in all material
respects on and as of such date as if made on such date, except for those
representations and warranties that by their terms were made as of a specified
date, which shall be true and correct in all material respects on and as of such
specified date, and (ii) no Event of Default (as defined in the Line Letter) or
event that with the lapse of time or giving of notice or both would constitute
an Event of Default has occurred and is continuing as of such date or after
giving effect to the loan being requested hereby.
[Signature page follows]


- 21 -

--------------------------------------------------------------------------------




The Company has caused this Borrowing Request to be executed and delivered, and
the representations and warranties contained herein to be made, by a duly
authorized representative as of the date first mentioned above.
MWV LUXEMBOURG S.à.r.l.
By:        
Name:        
Title:        
By:        
Name:        
Title:        




- 22 -

--------------------------------------------------------------------------------




 
EXHIBIT B
[Form of Note]
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH


PROMISSORY NOTE
U.S.$100,000,000     February 25, 2016
The undersigned, for value received promises to pay to COÖPERATIEVE RABOBANK
U.A., NEW YORK BRANCH (hereinafter, together with any successors and permitted
assigns, called the “Lender”) the principal sum of ONE HUNDRED MILLION UNITED
STATES DOLLARS (U.S.$100,000,000.00), or such lesser amount as shall equal the
outstanding principal amount of all loans made by the Lender (the “Loans”) to
the undersigned under that certain letter agreement dated as of the date hereof
(the “Line Letter”) among MWV Luxembourg S.à.r.l., a private limited liability
company (société à responsabilité limitée) organized under the laws of
Luxembourg, having its registered office at 163, rue du Kiem, L-8030 Strassen,
Luxembourg and having a share capital of EUR 413.246.30 (the “Company”),
WestRock Company, a Delaware corporation (the “Guarantor”), and the Lender
(capitalized terms used herein but not otherwise defined shall have the meaning
assigned thereto in the Line Letter or in the Guarantor Credit Agreement
referred to therein, as applicable), payable on demand by the Lender, but in any
event not later than the Facility Termination Date, unless the Lender, in its
sole discretion and without any obligation to do so, extends such date in
writing. The Lender shall have no obligation to make any Loan to the Company.
This promissory note is hereinafter referred to as this “Note”. For purposes of
clarity, this Note evidences the Loans made under the Line Letter and is subject
to the terms of the Line Letter.
The Company also promises to the Lender interest on the unpaid principal amount
of each Loan evidenced hereby, from the date when made until the principal
amount thereof is repaid in full, at such rates and at such times specified in
the Line Letter, in each case in accordance with the terms of the Line Letter.
For purposes hereof and the Line Letter, the following terms shall have the
following meanings:
“Base Rate” shall mean the rate of interest equal to the highest (redetermined
daily) of (i) the per annum rate of interest published in The Wall Street
Journal as the “prime rate” for such day and if The Wall Street Journal does not
publish such rate on such day then such rate as most recently published prior to
such day, (ii) One Month LIBOR (as defined below) plus 1.00% or (iii) the
Federal Funds Rate (as defined below), plus one half of one per cent


- 23 -

--------------------------------------------------------------------------------




(0.5%) per annum. Any change in the Base Rate due to a change in any of such
rates referred to above shall be effective as of 12:01 a.m. (New York City time)
on the day such change becomes effective. Notwithstanding the foregoing, in no
event shall the Base Rate be less than 0.00% per annum.
“One Month LIBOR” shall mean on any day, a per annum rate of interest based on
the rate appearing on Reuters (the “Service”) Screen LIBOR01 Page (or on any
successor or substitute page of the Service, or any successor to or substitute
for the Service, providing rate quotations comparable to those currently
provided on such page of the Service, as determined by the Lender from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market), at approximately 11:00 a.m. London
time on such day, as the representative rate at which banks are offering Dollar
deposits in the London interbank market for a term comparable to an Interest
Period of one month.
“Excluded Tax” means, with respect to any recipient of any payment to be made by
or on account of any obligation of the Company or Guarantor hereunder or any of
the Loan Documents (each a “Recipient”), (a) any Tax on the Recipient’s net
income or profits (or franchise Tax or branch profits Tax), in each case (i)
imposed by a jurisdiction as a result of the Recipient being organized or having
its principal office or applicable lending office in such jurisdiction or (ii)
that is an Other Connection Tax, (b) any withholding Tax imposed on amounts
payable to the Recipient pursuant to a law in effect on the date on which (i)
the Recipient acquired its interest in the Loan or (ii) the Recipient designates
a new lending office, except in each case to the extent that amounts with
respect to such Taxes were payable under the Tax Indemnity either to such
Recipient’s assignor immediately before such Recipient acquired the applicable
interest in the Loan or such Recipient immediately before it changed its lending
office, (c) any withholding Taxes attributable to a Recipient’s failure to
comply with the Forms Requirements (as defined below), (d) any Tax imposed under
FATCA and (e) all stamp duty, registration and other similar taxes payable in
respect of this Note (and any document referred herein), as a result of any
voluntary registration made by any Lender (including any taxes payable due to
the registration by the Lender of this Note (and any document in connection
therewith) with the Administration de l’Enregistrement et des Domaines in
Luxembourg), or in connection with any registration of this Note (and any
document in connection therewith) for the purposes of any court proceedings
before a Luxembourg court or any presentation before a public authority in
Luxembourg (“autorité constituée”), but (in the case of this clause (e)) only if
such registration is not required to enforce the rights of the Lender under this
Note.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended (the “Code”), as of the date hereof (and any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), and any current or future Treasury regulations or other official
administrative interpretations thereof, any agreements entered into pursuant to
current Section 1471(b)(1) of the Code (and any


- 24 -

--------------------------------------------------------------------------------




amended or successor version described above) and any intergovernmental
agreements implementing the foregoing.
“Federal Funds Rate” shall mean for any day, a rate of interest per annum equal
to the weighted average of the rates on overnight Federal Funds transactions
with members of the Federal Reserve System arranged by Federal Funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day for such transactions received by the
Lender from three Federal Funds brokers of recognized standing selected by it.
“Indemnified Tax” means any Tax, other than an Excluded Tax, imposed on or with
respect to any payment made by or on account of any obligation of the Company
under any Loan Document.
“LIBOR” shall mean (a) for any Interest Period for any Loan denominated in
Dollars, the interest rate per annum reported on the Service Screen LIBOR01 Page
(or on any successor or substitute page of the Service, or any successor to or
substitute for the Service, providing rate quotations comparable to those
currently provided on such page of the Service, as determined by the Lender from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits in the London interbank market), at or about 11:00 a.m.,
London time, two (2) Business Days prior to the first day of such Interest
Period (rounded upward, if necessary, to the nearest 1/100th of 1%), as the
representative rate at which banks are offering Dollar deposits in the London
interbank market, for delivery on the first day of such Interest Period, for a
term comparable to such Interest Period, and (b) for any Interest Period for any
Loan denominated in Euro, the interest rate per annum equal to the Euro
interbank offered rate as administered by the Banking Federation of the European
Union (or any other person that takes over the administration of such rate) for
a deposit in Euro as reported on the Service Screen EURIBOR 01 Page (or on any
successor or substitute page of the Service, or any successor to or substitute
for the Service, providing rate quotations comparable to those currently
provided on such page of the Service, as determined by the Lender from time to
time for purposes of providing quotations of interest rates applicable to Euro
deposits in the applicable interbank market), at or about 11:00 a.m., Brussels
time, on the Quotation Day for such Interest Period (rounded upward, if
necessary, to the nearest 1/100% of 1%), as the representative rate at which
banks are offering Euro deposits in the applicable interbank market, for
delivery on the first day of such Interest Period, for a term comparable to such
Interest Period. Notwithstanding the foregoing, in no event shall LIBOR be less
than 0.00% per annum.
“Other Connection Tax” means, with respect to the Lender or any other recipient
of any payment to be made by or on account of any obligation of the Company of
Guarantor hereunder, Taxes imposed as a result of any present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than any connection arising solely


- 25 -

--------------------------------------------------------------------------------




from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to and/or enforced,
this Note or the Line Letter).
“Quotation Day” means, with respect to any Interest Period, the day on which it
is market practice in the applicable interbank market for prime banks to give
quotations for deposits in Euro for delivery on the first day of such Interest
Period. If such quotations would normally be given by prime banks on more than
one day, the Quotation Day will be the last of such days.
“Interest Period” shall mean, with respect to each Loan evidenced hereby, (i)
initially, the period commencing on the date of such Loan and ending one
Business Day, one week, or one, three or six months thereafter (or such other
period as shall be acceptable to the Lender), in each case selected by the
Company not less than three Business Days prior to the date on which such Loan
is made, and (ii) thereafter, unless the Lender is otherwise notified by the
Company as provided below, each period commencing on the last day of the
immediately preceding Interest Period for such Loan and ending one Business Day,
or one, three or six months thereafter (or such other period as shall be
acceptable to the Lender), in each case selected by the Company not less than
three Business Days prior to the first day of such period; provided that: (a)
any Interest Period which would otherwise end on a day which is not a Business
Day shall be (i) extended to the next succeeding Business Day or (ii) if such
next succeeding Business Day falls in another calendar month, shortened to the
next preceding Business Day, except in respect of an Interest Period which ends
the next Business Day; (b) any Interest Period of one month or longer which
begins on a day for which there is no numerically corresponding day in the
calendar month during which such Interest Period is to end shall, subject to the
provisions of clause (a) above, end on the last day of such calendar month; (c)
if the Company shall fail to select an Interest Period for any reason, it shall
be deemed to have elected that the applicable Loan shall bear interest at (i) in
the case of a Loan denominated in Dollars, the Base Rate plus the applicable
margin for Base Rate Loans or (ii) in the case of a Loan denominated in Euro,
LIBOR plus the applicable margin for LIBOR Rate Loans for a one-month Interest
Period; and (d) no such Interest Period shall expire after the maturity date of
the applicable Loan or the last date specified in the Line Letter.
“Business Day” shall mean any day that is not a Saturday, a Sunday or any other
day on which commercial banks in New York or Luxembourg are authorized or
required by law to remain closed and (a) with respect to any Loan denominated in
Dollars bearing interest at a rate based on LIBOR, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
in the London interbank market and (b) with respect to any Loan denominated in
Euro bearing interest at a rate based on LIBOR, the term “Business Day” shall
also exclude any day which is not a TARGET Day or any day on which banks in
London are not open for general business.


- 26 -

--------------------------------------------------------------------------------




“TARGET Day” means any day on which TARGET2 is open for business.
“TARGET2” means the Trans-European Automated Real Time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 1, 2007.
“Taxes” means present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
governmental authority or by any political subdivision or taxing authority
thereof or therein, including all interest, penalties and additions to tax with
respect thereto.
The Lender shall record on its books and records or on the schedule to this Note
which is a part hereof, the principal amount and date of each Loan made
hereunder, the interest rate applicable thereto, the maturity date thereof and
all payments of principal made thereon; provided, however, that prior to the
transfer of this Note all such information with respect to all outstanding Loans
shall be recorded on the schedule attached to this Note. The Lender’s record,
whether shown on its books and records or on the schedule to this Note, shall be
conclusive and binding upon the Company, absent manifest error, provided,
however, that the failure of the Lender to record any of the foregoing shall not
limit or otherwise affect the obligation of the Company to repay all Loans made
hereunder, together with all interest thereon and all other amounts payable
hereunder.
All payments hereunder shall be made at the office of the Lender at 245 Park
Avenue, New York, New York 10167 or at such other place as the Lender may
designate, in lawful money of the United States of America and in immediately
available funds, without setoff, recoupment, deduction, defense or counterclaim
and free and clear of, and, except as required by applicable law, without
deduction or withholding for or on account of, any Taxes. If, under applicable
law, any Taxes are required to be deducted or withheld from any such payment, to
the extent such Taxes are Indemnified Taxes, the Company will pay additional
amounts as may be necessary so that the net amount received by the Lender, after
withholding or deduction therefor and for any Indemnified Taxes on such
additional amounts, will be equal to the amount provided for herein. The Company
hereby agrees to indemnify and to hold the Lender harmless against, the full
amount of Indemnified Taxes, imposed on or paid by the Lender, and any liability
arising therefrom or with respect thereto. The indemnity by the Company provided
for in this paragraph shall apply and be made whether or not the Taxes for which
indemnification hereunder is sought have been correctly or legally asserted.
Amounts payable by the Company under the indemnity set forth in this paragraph
shall be paid within ten (10) days from the date on which the Lender makes
written demand therefor. The agreements of the Company in this paragraph shall
survive the termination of the Loan Documents and the repayment of all
Obligations to the Lender. The Company agrees to furnish promptly to the Lender
official receipts (or certified copies thereof) evidencing payment of any Taxes
so withheld or deducted. If the Lender receives a refund of or credit for any
Indemnified Taxes borne by the Company pursuant to this paragraph, the Lender


- 27 -

--------------------------------------------------------------------------------




shall promptly pay such refunded or credited amounts over to the Company. The
payment of or indemnity for Indemnified Taxes by the Company described in this
paragraph is sometimes referred to herein as the “Tax Indemnity”.
If the Lender (or any successor or assign of the Lender) is entitled to an
exemption from or reduction of withholding Tax with respect to any payments made
under this Agreement or the Loan Documents, at the time or times reasonably
requested by the Company or the Guarantor, the Lender (or any such successor or
assign of the Lender) will deliver to the Company or the Guarantor, as
applicable, such properly completed and executed documentation reasonably
requested by the Company or the Guarantor as will permit such payments to be
made without withholding or at a reduced rate of withholding (including, with
respect to the Lender, Internal Revenue Service Form W-8ECI) (such requirement
to deliver documentation described in this paragraph, the “Forms Requirements”).
Except as otherwise expressly provided above or in the Line Letter, if any
payment due hereunder shall be due on a day that is not a Business Day, payment
shall be made on the next succeeding Business Day at such place of payment and
interest thereon shall be payable for such extended time.
This Note may be prepaid at any time without premium or penalty except payment
of the amounts provided for in the next paragraph. Each prepayment shall be
accompanied by all accrued interest on the amount prepaid.
If any payment of the principal of a Loan evidenced hereby (other than Loans
bearing interest based on the Base Rate) is made on a day other than the last
day of an Interest Period applicable thereto for any reason, including, without
limitation, voluntary pre-payment or acceleration, or if the Company fails to
borrow any proposed Loan (other than Loans bearing interest based on the Base
Rate) after the Lender has arranged funding thereof, or if the interest rate on
any Loan is converted as provided herein prior to the last day of the applicable
Interest Period, the Company shall pay to the Lender, on demand, the amount of
any loss, cost or expense (but, in any event, excluding loss of anticipated
profits) (“Funding Loss”) incurred by the Lender as a result of the timing of
such payment, such failure to borrow or such conversion, including, without
limitation, any loss incurred in liquidating or redeploying funds received or
borrowed from third parties. The agreements of the Company in this paragraph
shall survive the termination of the Loan Documents and the repayment of all
Obligations to the Lender. The Lender’s computation of any Funding Loss shall be
binding on the Company absent manifest error.
In the event that on any date on which LIBOR is to be determined with respect to
an Interest Period: (i) the Lender determines that advances or other funding in
Dollars or Euro, as the case may be, in the principal amount of the Loan to
which such Interest Period applies are not being offered to the Lender in the
London or other applicable interbank


- 28 -

--------------------------------------------------------------------------------




market for the applicable Interest Period or (ii) LIBOR does not accurately
reflect the cost of the Lender of maintaining or funding the principal amount
thereof, then the affected Loan shall, on receipt of notice from the Lender of
such circumstances, (A) in the case of a Loan denominated in Dollars, bear
interest at a rate per annum equal to the Base Rate and (B) in the case of a
Loan denominated in Euro, not be made and the request therefor shall be
cancelled.
If the effect of any applicable law, rule or regulation, or the interpretation
or administration thereof, or compliance with any request or directive of any
governmental authority, is to make it unlawful or impracticable for the Lender
to maintain or fund the principal amount of any Loan evidenced hereby, then the
affected Loan shall, on receipt by the Company of notice from the Lender of such
circumstances, (i) in the case of a Loan denominated in Dollars, bear interest
at a rate per annum equal to the Base Rate and (ii) in the case of a Loan
denominated in Euro, be repaid promptly.
If the Lender shall determine that the applicability of or the adoption after
the date hereof of any law, rule, regulation, request, directive or guideline
(domestic or foreign) regarding capital adequacy or liquidity (excluding any
Excluded Taxes or Indemnified Taxes but otherwise including, without limitation,
(i) all regulations, requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or any United States or
foreign regulatory authorities, in each case pursuant to “Basel III” (as amended
from time to time, “Basel III”), and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, Public Law 111-203 (as amended from time to time, the
“Dodd-Frank Act”) and all rules, regulations, requests, guidelines or directives
in connection therewith), or any change in any of the foregoing or in the
enforcement, interpretation or administration of any of the foregoing by any
court or any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by the Lender,
or any corporation or other entity which directly or indirectly controls the
Lender (each such corporation or other entity is hereinafter referred to as a
“Controlling Person”) (or any lending office of the Lender or any Controlling
Person), with any request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) of any such court, authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of a Controlling Person, if
any, as a consequence of the Lender funding or maintaining the principal amount
of any Loan, to a level below that which the Lender or such Controlling Person
could have achieved but for such applicability, adoption, change or compliance
(taking into consideration the Lender’s policies and the policies of such
Controlling Person with respect to capital adequacy and liquidity) by an amount
deemed by the Lender to be material, then, upon demand by the Lender, the
Company shall pay to the Lender from time to time as specified by the Lender
such additional amount or amounts as will compensate the Lender or such


- 29 -

--------------------------------------------------------------------------------




Controlling Person for any such reduction suffered. In determining such
additional amounts, the Lender shall be permitted to use any reasonable
allocation methods.
If the Lender shall determine that the adoption of or any change in law, rule,
regulation or guideline (domestic or foreign) or in the enforcement,
interpretation or administration thereof by any court or any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof or compliance by the Lender with any request or directive
(whether or not having the force of law) by any governmental authority, central
bank or comparable agency made after the date hereof shall at any time (A)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against loans or other extensions of
credit made by the Lender, or (B) subject loans or other extensions of credit
made by the Lender to any assessment or other cost (other than Taxes) or (C)
impose on the Lender or any applicable interbank market any other or similar
condition or any cost or expense (other than Taxes) regarding or affecting this
Note or any Loan, and the result of any event referred to in clause (A), (B) or
(C) above shall be to reduce any amounts receivable by the Lender hereunder or
increase the cost to the Lender of funding or maintaining any Loan by an amount
which the Lender shall deem to be material, then, upon demand by the Lender, the
Company shall pay to the Lender from time to time as specified by the Lender,
such additional amount or amounts as will compensate the Lender for such
increased cost or reduction. For purposes of this Note, the Dodd-Frank Act and
Basel III, and all rules, regulations, requests, guidelines or directives in
connection with the Dodd-Frank Act or Basel III shall be deemed to have become
effective, enacted and adopted after the date hereof.
Determinations by the Lender pursuant to the two preceding paragraphs shall be
conclusive absent manifest error, and the provisions of such two paragraphs
shall survive termination of the Loan Documents and repayment of all Obligations
to the Lender. If the Lender (or any successor or assign of the Lender) requests
compensation under either of the two preceding paragraphs, or if the Company or
the Guarantor is required to pay any Taxes pursuant to the eighth preceding
paragraph, then the Lender (or such successor or assign) will use reasonable
efforts to designate a different lending office for funding or booking its
commitments hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the
Lender (or such successor or assign), such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to the two preceding paragraphs or
the eighth preceding paragraph, as the case may be, in the future and (ii) would
not subject the Lender (or such successor or assign) to any unreimbursed cost or
expense and would not otherwise be advantageous to the Lender (or such successor
or assign). The Company hereby agrees to pay all reasonable, documented
out-of-pocket costs and expenses incurred by any the Lender (or such successor
or assign) in connection with any such designation or assignment.


- 30 -

--------------------------------------------------------------------------------




The Company may, at any time (but subject to the Company’s obligation to
indemnify the Lender for any Funding Loss as described above), elect to convert
any Loan (other than a Loan denominated in Euro) from a Base Rate Loan to a
LIBOR Loan, or from a LIBOR Loan to a Base Rate Loan. To make such an election,
the Company shall notify the Lender of such election by telephone, and such
notification shall specify the effective date of such election (which shall be a
Business Day), whether the resulting Loan is to be a Base Rate Loan or a LIBOR
Loan, and if the resulting Loan is to be a LIBOR Loan, the Interest Period
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.
Without limiting the right of the Lender to demand payment of the Loans
evidenced hereby at any time in its sole discretion, if any of the following
events (each, an “Event of Default”) shall occur:
i)
Payments. The Company shall fail to make when due (including by mandatory
prepayment) any principal payment with respect to the Loans, or the Company
shall fail to make any payment of interest, fee or other amount payable
hereunder within three (3) Business Days of the due date thereof; or

ii)
Covenants. The Company or the Guarantor shall fail to observe or perform any
covenant or agreement contained in this Note or any other Loan Document (other
than any covenant described in clause (i) above) and such failure shall remain
unremedied for thirty (30) days after the earlier of (a) a Responsible Officer
of the Company or the Guarantor obtaining knowledge thereof and (b) written
notice thereof shall have been given to the Company or the Guarantor by the
Lender; or

iii)
Representations. Any representation or warranty made or deemed to be made by the
Company or the Guarantor or by any of their respective officers under this Note
or any other Loan Document, or in any certificate or other document submitted to
the Lender by any such Person pursuant to the terms of this Note or any other
Loan Document, shall be incorrect in any material respect when made or deemed to
be made or submitted; or

iv)
Guarantor Credit Agreement. Any “Event of Default” under and as defined in the
Guarantor Credit Agreement shall occur and be continuing; or

v)
Bankruptcy. The Company or the Guarantor shall commence a voluntary case
concerning itself under the Bankruptcy Code or applicable foreign bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation laws; or makes a proposal to its creditors or files
notice of its intention to do so, institutes any other proceeding under
applicable law seeking to adjudicate it a bankrupt or an insolvent, or seeking
liquidation, dissolution, winding-up, reorganization, compromise, arrangement,
adjustment, protection,



- 31 -

--------------------------------------------------------------------------------




moratorium, relief, stay of proceedings of creditors, composition of it or its
debts or any other similar relief; or an involuntary case for bankruptcy is
commenced against the Company or the Guarantor and the petition is not dismissed
within sixty (60) days after commencement of the case; or a custodian (as
defined in the Bankruptcy Code), receiver, receiver-manager, trustee or similar
official under applicable foreign bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation
laws is appointed for, or takes charge of, all or any substantial part of the
property of the Company or the Guarantor; or the Company or the Guarantor
commences proceedings of its own bankruptcy or insolvency or to be granted a
suspension of payments or any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction, whether now or hereafter in
effect, relating to the Company or the Guarantor or there is commenced against
the Company or the Guarantor any such proceeding which remains undismissed for a
period of sixty (60) days; or the Company or the Guarantor is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or the Guarantor suffers any
appointment of any custodian, receiver, receiver-manager, trustee or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of sixty (60) days; or the Company or the Guarantor makes
a general assignment for the benefit of creditors; or the Company or the
Guarantor shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or the
Guarantor shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or the Company or the Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or any corporate action is taken by the Company or the
Guarantor for the purpose of effecting any of the foregoing; or
vi)
Change in Control. The Company shall cease to be a direct or indirect wholly
owned Subsidiary of the Guarantor;

then, upon notice by the Lender to the Company, the Obligations evidenced by
this Note shall become due and payable forthwith without presentment, protest or
further demand or notice of any kind, all of which are hereby waived by the
Company; provided, however, that if any event described in clause (v) shall
occur with respect to the Company or the Guarantor, all such Obligations shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby waived by the Company.
Any demand of payment of this Note and any notice by the Lender shall be
sufficiently made upon or given to the Company if sent by hand delivery or other
courier or delivery service, by mail (postage prepaid) or facsimile to the last
address or facsimile number of the Company known to the Lender (which, as of the
date hereof, is specified in


- 32 -

--------------------------------------------------------------------------------




the Line Letter) or made or given by any other means reasonably calculated to
come to the attention of the Company (whether or not in fact received by it),
and shall be deemed to have been made or given upon delivery (in the case of
hand delivery or other courier or delivery service), mailing (in the case of
mail) or sending (in all other cases) thereof.
This Note and the other Loan Documents shall be binding on the Company and its
successors and assigns, and shall inure to the benefit of the Lender and its
successors and assigns, provided that the Company shall not have the right to
assign its rights or obligations hereunder or thereunder or any interests herein
or therein without the Lender’s prior written consent and any purported
assignment by the Company without such consent shall be void and of no force or
effect. In the event the Lender notifies the Company of any permitted assignment
by the Lender of its rights and obligations, if any, under this Note, (a) such
assignment shall be effective on the date set forth in such notice, (b) such
assignee shall succeed to and assume all of the Lender’s rights and obligations,
if any, under this Note, and (c) the Lender shall be released from all of such
obligations; provided that the Lender shall not have the right to assign its
rights or obligations hereunder or thereunder or any interest herein or therein
without the prior written consent of the Company and any purported assignment by
the Lender without such consent shall be void and of no force and effect;
provided further that (i) no such consent of the Company shall be required if an
Event of Default has occurred and is continuing at the time of such assignment
or if such assignment is to an Affiliate of the Lender and (ii) no such
assignment may be made to a natural person or a Disqualified Institution.
No delay on the part of the holder hereof in exercising any of its powers,
rights or remedies shall operate as a waiver thereof nor shall any partial or
single exercise thereof preclude, limit or impair any other, further or future
exercise thereof or the exercise of any other power, right or remedy. The
powers, rights and remedies of the holder hereof specified herein are cumulative
and in addition to any other powers, rights and remedies which the holder may
otherwise have under any other agreement and under applicable law.
This Note shall be governed by and construed in accordance with the laws of the
State of New York, without regard to principles of conflicts of laws. The
Company hereby agrees that any legal action or proceeding against the Company
with respect to this Note may be brought in the courts of the State of New York
in The City of New York or of the United States of America for the Southern
District of New York as the Lender may elect, and, by execution and delivery
hereof, the Company accepts and consents to, for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts and agrees that such jurisdiction shall be exclusive, unless waived by
the Lender in writing, with respect to any claim, action or proceeding brought
by it against the Lender and any questions relating to usury. The Company
further agrees that sections 5-1401 and 5-1402 of the General Obligations Law of
the State of New York as in effect from time to time shall apply to this Note
and waives any right to stay or to dismiss any action or proceeding brought
before said courts on the basis of forum non conveniens. Nothing


- 33 -

--------------------------------------------------------------------------------




herein shall limit the right of the Lender to bring proceedings against the
Company in any other jurisdiction. The Company irrevocably consents to the
service of process in any such legal action or proceeding by personal delivery
or by the mailing thereof by the Lender by registered or certified mail, return
receipt requested, postage prepaid, to the address of the Company specified in
the Line Letter, such service of process by mail to be deemed effective on the
fifth day following such mailing. The Company agrees that a final judgment in
any such legal action or proceeding shall be conclusive and may be enforced in
any manner provided by law.
AFTER REVIEWING THIS PROVISION SPECIFICALLY WITH ITS COUNSEL, EACH OF THE
COMPANY AND THE LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF THE COMPANY OR THE LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE LENDER TO EXTEND CREDIT TO THE COMPANY.
If any provision of this Note is invalid or unenforceable under the laws of any
jurisdiction, then, to the fullest extent permitted by law, (i) such provision
shall be ineffective to the extent of such invalidity or unenforceability,
without invalidating or affecting the enforceability of the remainder of such
provision or the remaining provisions of this Note; and (ii) such invalidity or
unenforceability shall not affect the validity or enforceability of such
provision in any other jurisdiction.
This Note (together with the other Loan Documents) embodies the entire agreement
and understanding between the Lender and the Company and supersedes all prior
agreements and understandings relating to the subject matter hereof.
No amendment, modification, termination, waiver or discharge, in whole or in
part, of this Note, nor consent to any departure by the Company therefrom, shall
be effective unless the same shall be in writing and signed by the Company and
the Lender. Any such amendment, modification, termination, waiver, discharge or
consent shall be effective only in the specific instance and for the purpose for
which given. No amendment, modification, termination, waiver, discharge or
consent by the Lender shall, of itself, entitle the Company to any other or
further amendment, modification, termination, waiver, discharge or consent in
similar or other circumstances. No notice to or demand on the Company in any
case shall, of itself, entitle it to any other or further notice or demand in
similar or other circumstances.


- 34 -

--------------------------------------------------------------------------------




The Company hereby waives presentment, demand for payment, protest, notice of
protest, notice of dishonor and any or all other notices or demands in
connection with the delivery, acceptance, performance, default or enforcement of
this Note.




- 35 -

--------------------------------------------------------------------------------




MWV LUXEMBOURG S.à.r.l.
By:        
Name:        
Title:        


By:        
Name:        
Title:        




- 36 -

--------------------------------------------------------------------------------





Schedule to Promissory Note


Date
Amount of Loan
Interest Rate
Maturity Date
Amount of Payment
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















- 37 -

